TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00699-CV



                                   Ron Clark Ford, Inc., Appellant

                                                   v.

                   Motor Vehicle Board, Texas Department of Transportation
                            and Ford Motor Company, Appellees




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
            NO. GN-200537, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING




                              MEMORANDUM OPINION


                On March 10, 2003, appellant filed an unopposed motion to dismiss this cause with

prejudice. The parties have informed this Court that they have settled their dispute. We will grant

appellant=s motion; the appeal is dismissed with prejudice.




                                                Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant=s Motion
Filed: March 20, 2003